DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1 and 13, the closest prior art does not teach or suggest the claimed invention having “a feature extracting module, which automatically identifies the first ROI image and the second ROI image to obtain at least one first feature and at least one second feature, respectively; a trend analyzing module, which analyzes the at least one first feature and the at least one second feature to obtain a tumor development trend result for judging a tumor development trend; and wherein the at least one first feature comprises a texture feature or a grayscale feature, and the at least one second feature comprises a texture feature or a grayscale feature, when the at least one first feature is a texture feature, the at least one second feature comprises a texture feature and a grayscale feature; when the at least one first feature is a grayscale feature, the at least one second feature comprises a texture feature and a grayscale feature, when the at least one second feature is a texture feature, the at least one first feature comprises a texture feature and a grayscale feature; when the at least one second feature is a grayscale feature, the at least one first feature comprises a texture feature and a grayscale feature”, and a combination of other limitations thereof as recited in the claims.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665